Citation Nr: 0208702	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-03 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) prior to October 15, 1996.  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period from October 15, 1996 through June 24, 1997.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from June 25, 1997 through January 19, 2001.  

4.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period beginning January 20, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and another


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


FINDINGS OF FACT

1.  The veteran had active military service from September 
1966 to February 1973.    

2.  In an October 2001 decision, the Board of Veterans' 
Appeals (Board) denied ratings for post traumatic stress 
disorder in excess of 10 percent prior to October 1996, in 
excess of 30 percent for the period from October 1996 to June 
1997, in excess of 50 percent from June 1997 to January 2001, 
and in excess of 70 percent after January 2001.  

3.  The veteran appealed the Board's October 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

4.  In a May 2002 Order, the Court, after having been 
informed that the veteran died in March 2002, vacated the 
Board's October 2001 decision, and dismissed the veteran's 
appeal to the Court for lack of jurisdiction.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in this case in October 2001, 
denying the veteran's claims for increased ratings for PTSD.  
The veteran appealed that decision to the Court.  
Unfortunately, the veteran died in March 2002, during the 
pendency of the appeal, and in May 2002, the Court dismissed 
the appeal, and vacated the underlying Board decision.  Since 
the Board's earlier decision was vacated, the Board must now 
again address this case.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2001).

ORDER

The appeal is dismissed.


		
BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

